DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2021 has been entered.  Claims 21-39 remain pending in the application.
 
Claim Objections
Claim 21 is objected to because there is a lack of antecedent basis for “the continuous monitoring of an analyte level” in line 5-6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 21-23, 25-33, and 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sloan et al. (US 2010/0295686) in view of Estes (US 2010/0174266).

	Regarding claim 21, Sloan teaches an apparatus (system 10; Figure 1) comprising: a processor (processor 14) in electrical communication with an in vivo sensor (“Information provided by any such sensors and/or sensor techniques may be communicated to the system 10 using any one or more conventional wired or wireless communication techniques” [0041]; “medical devices 26 may include one or more implanted sensors and/or sensor techniques for providing information relating to the physiological condition of the user. Examples of such implanted sensors may include…a glucose sensor,” [0039]); and memory (memory 16) coupled to the processor and operative to store instructions executable by the processor (“The memory unit 16 includes sufficient capacity to store data, one or more software algorithms executable by the processor 14 and other data.” [0029]), the instructions comprising (see [0016] and [0106-0111]): determining to administer one or more discrete medication doses (“temporary basal delivery amount” [0016]) based on the continuous monitoring of an analyte level by the in vivo sensor (“an analyte monitor may be used to continuously monitor the glucose level of a user” [0061]; “the invention includes a method of determining an insulin delivery rate…comprising: a) providing a glucose level and predicting a future glucose level in order to determine the appropriate insulin bolus for the latest control action, and assuming that this commanded is immediately followed by open loop control where the pre-programmed basal delivery amount will be in effect thereafter” [0016]; “a predicted glucose profile for a future time is calculated in box 320. If an acceptable predicted glucose profile results from this calculation in box 330, then there is no need to issue a temporary basal rate of any duration to maintain the user's glucose  first discrete medication dose (“temporary basal delivery amount” [0016]) based on a first analyte level received from the in vivo sensor relative to an analyte level threshold (“the invention includes a method of determining an insulin delivery rate…comprising: a) providing a glucose level and predicting a future glucose level in order to determine the appropriate insulin bolus for the latest control action… b) analyzing the future glucose level using this latest bolus value plus a future basal rate to determine if the future glucose level is acceptable, and if so, waiting for a selected period of time and repeating a); c) if the glucose level of b) is not acceptable, computing an alternate maximum temporary basal delivery amount that is lower than the previously assumed basal rate, such that the predicted future glucose level is acceptable, and if so, providing a temporary basal command at the computed basal rate and duration” [0016]); and after a predetermined period of time (“the system waits until the next time an insulin command needs to be issued in box 340” [0107]), calculating at least one subsequent discrete medication dose based on a second analyte level received from the in vivo sensor relative to the analyte level threshold (“c) if the glucose level of b) is not acceptable, computing an alternate maximum temporary basal delivery amount that is lower than the previously assumed basal rate, such that the predicted future glucose level is acceptable, and if so, providing a temporary basal command at the computed basal rate and duration, and predicting a future glucose level; and if so, waiting for a selected period of time and repeating a)” [0016]; wherein “repeating a)” comprises providing a glucose level and predicted future glucose level and determining an insulin bolus and subsequent temporary basal amount), wherein the first discrete medication dose is adjusted based on the anticipated calculation of the at least one subsequent discrete medication dose after the predetermined 
	Sloan fails to explicitly teach calculating the discrete medication doses based on both an analyte level and a first rate of change of analyte level received from the in vivo sensor relative to a rate of change threshold. Estes teaches an apparatus (infusion pump system 10) comprising a processor (processor 243), an in vivo sensor (glucose monitoring device 50) for continuously monitoring an analyte level (“glucose monitoring device that continuously transmits blood glucose information…to the controller” [0009]), and a memory (memory chip 248) storing instructions ([0065]), the instructions comprising calculating a discrete medication dose (“calculating bolus dosages” [0091]) based on both of an analyte level compared to an analyte threshold and a first rate of change of analyte level received from the in vivo sensor relative to a rate of change threshold (see at least [0091] and [0095]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the instructions for the apparatus of Sloan to include calculating the discrete medication doses based on both an analyte level compared to a analyte level threshold and a rate of change of analyte level relative to a rate of change threshold based on the teachings of Estes in order to more accurately calculate and predict a patient’s current and future analyte levels so as to provide more precise dosing in order to allow the patient more accurate control of their blood glucose level, the precise dosing allowing the apparatus to take into account recent food intake or exercise, for example (Estes [0091], [0095]). 

Regarding claim 22, modified Sloan teaches the apparatus of claim 21, wherein the analyte level threshold is a target analyte level (“adjusting insulin delivery to maintain the glucose level in a target range.” [0017]).
 target glucose level (“adjusting insulin delivery to maintain the glucose level in a target range.” [0017]).

Regarding claim 25, modified Sloan teaches the apparatus of claim 22, wherein the first discrete medication dose is lower than the dose that would be necessary to achieve the target analyte level in the absence of the at least one subsequent discrete medication dose (“a) providing a glucose level and predicting a future glucose level in order to determine the appropriate insulin bolus for the latest control action, and assuming that this commanded is immediately followed by open loop control where the pre-programmed basal delivery amount will be in effect thereafter…c) if the glucose level of b) is not acceptable, computing an alternate maximum temporary basal delivery amount that is lower than the previously assumed basal rate, such that the predicted future glucose level is acceptable, and if so, providing a temporary basal command at the computed basal rate and duration, and predicting a future glucose level; and if so, waiting for a selected period of time and repeating a);” [0016], wherein the temporary basal delivery amount is lower than the pre-programmed basal rate that will be effect during open-loop control, see also Figure 3 and [0106-0111]). 

Regarding claim 26, modified Sloan teaches the apparatus of claim 21, wherein the first analyte level and the second analyte level are glucose levels (“the invention includes a method of determining an insulin delivery rate…comprising: a) providing a glucose level” [0016]).

Regarding claim 27, modified Sloan teaches the apparatus of claim 21, wherein the instructions further include providing an indication to administer at least one of the first discrete medication dose or the at least one subsequent discrete medication dose (“If this assumption results in an acceptable predicted glucose profile in box 360, then a temporary basal insulin 

Regarding claim 28, modified Sloan teaches the apparatus of claim 21, wherein the instructions further include providing an indication to administer at least one of the first discrete medication dose or the at least one subsequent discrete medication dose by transmitting signals to an automated medication delivery device (“If this assumption results in an acceptable predicted glucose profile in box 360, then a temporary basal insulin delivery command is sent using this basal rate and duration along with the nominal bolus command to the pump in box 370.” [0109]; “the medical devices 26 include at least one conventional implantable or externally worn drug pump” [0042]).

Regarding claim 29, modified Sloan teaches the apparatus of claim 21, wherein the first discrete medication dose and the at least one subsequent discrete medication dose are insulin doses (“determine the appropriate insulin bolus” [0016]; “integrated, automated system combining continuous glucose monitoring and controlled insulin delivery” [0008]).

Regarding claim 30, modified Sloan teaches the apparatus of claim 21, wherein the apparatus is a continuous monitoring device receiver unit or a medication delivery device receive unit (electronic device 12; “automated system combining continuous glucose monitoring and controlled insulin delivery” [0008]; “the system 10 may be a fully closed-loop system operable in a conventional manner to automatically monitor glucose and deliver insulin” [0040]).

Regarding claim 31, Sloan teaches a method (Figure 3, see at least [0016] and [0106-0111]) comprising: monitoring continuously an analyte level by an in vivo sensor (“medical in vivo sensor (“Information provided by any such sensors and/or sensor techniques may be communicated to the system 10 using any one or more conventional wired or wireless communication techniques” [0041]) and memory (memory 16) coupled to the processor (“The memory unit 16 includes sufficient capacity to store data, one or more software algorithms executable by the processor 14 and other data.” [0029]), a first discrete medication dose (“temporary basal delivery amount” [0016]) of the one or more discrete medication doses based on a first analyte level received from the in vivo sensor relative to an analyte level threshold (“the invention includes a method of determining an insulin delivery rate…comprising: a) providing a glucose level and predicting a future glucose level in order to determine the appropriate insulin bolus for the latest control action… b) analyzing the future wherein “repeating a)” comprises providing a glucose level and predicted future glucose level and determining an insulin bolus and subsequent temporary basal amount), wherein the first discrete medication dose is adjusted based on the anticipated calculation of the at least one subsequent discrete medication dose after the predetermined period of time (“a) providing a glucose level and predicting a future glucose level in order to determine the appropriate insulin bolus for the latest control action, and assuming that this commanded is immediately followed by open loop control where the pre-programmed basal delivery amount will be in effect thereafter” [0016]).
Sloan fails to explicitly teach calculating the discrete medication doses based on both an analyte level and a first rate of change of analyte level received from the in vivo sensor relative to a rate of change threshold. Estes teaches a method (Figures 11 and 13) comprising calculating, using a processor (processor 243) in communication with a sensor (glucose monitoring device 50) for continuously monitoring an analyte level (“glucose monitoring device 

Regarding claim 32, modified Sloan teaches the method of claim 31, wherein the analyte level threshold is a target analyte level (“adjusting insulin delivery to maintain the glucose level in a target range.” [0017]).

Regarding claim 33, modified Sloan teaches the method of claim 32, wherein the target analyte level is a target glucose level (“adjusting insulin delivery to maintain the glucose level in a target range.” [0017]).

Regarding claim 35, modified Sloan teaches the method of claim 32, wherein the first discrete medication dose is lower than the dose that would be necessary to achieve the target analyte level in the absence of the at least one subsequent discrete medication dose (“a) providing a glucose level and predicting a future glucose level in order to determine the appropriate insulin bolus for the latest control action, and assuming that this commanded is wherein the temporary basal delivery amount is lower than the pre-programmed basal rate that will be effect during open-loop control, see also Figure 3 and [0106-0111]). 

Regarding claim 36, modified Sloan teaches the method of claim 31, wherein the first analyte level and the second analyte level are glucose levels (“the invention includes a method of determining an insulin delivery rate…comprising: a) providing a glucose level” [0016]).

Regarding claim 37, modified Sloan teaches the method of claim 31, wherein the instructions further include providing an indication to administer one or both of the first discrete medication dose and the at least one subsequent discrete medication dose (“If this assumption results in an acceptable predicted glucose profile in box 360, then a temporary basal insulin delivery command is sent using this basal rate and duration along with the nominal bolus command to the pump in box 370.” [0109]).

Regarding claim 38, modified Sloan teaches the method of claim 31, wherein the instructions further include providing an indication to administer at least one of the first discrete medication dose and the at least one subsequent discrete medication dose further by transmitting signals to an automated medication delivery device (“If this assumption results in an acceptable predicted glucose profile in box 360, then a temporary basal insulin delivery command is sent using this basal rate and duration along with the nominal bolus command to 

Regarding claim 39, modified Sloan teaches the method of claim 31, wherein the first discrete medication dose and the at least one subsequent discrete medication dose are insulin doses (“determine the appropriate insulin bolus” [0016]; “integrated, automated system combining continuous glucose monitoring and controlled insulin delivery” [0008]).

Claims 24 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sloan et al. (US 2010/0295686) in view of Estes (US 2010/0174266) as applied in claims 23 and 33, respectively, above, in further view of Worthington et al. (USPN 5822715). 
Regarding claim 24, modified Sloan teaches the apparatus of claim 23. Modified Sloan fails to explicitly teach the target glucose level is 120 mg/dL. Worthington teaches an apparatus for medication dosing based on comparison of a glucose level to a target glucose level of 120 mg/dL (“many physicians prefer a target blood glucose range of 100-150 mg/dl with a target blood glucose value of 120 mg/dl” [Col 10, line 8]; “Apparatus 10 is used by the patient to predict a future blood glucose value and to generate a corrective action when the predicted value lies outside of the patient's target blood glucose range.” [Col 10, line 16]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the apparatus of Sloan to have a target glucose level of 120 mg/dL based on the teachings of Worthington to treat a patient having diabetes mellitus by stabilizing their blood glucose level in order to prevent both hyper- and hypoglycemia (Worthington [Col 9, line 49]). 

Regarding claim 34, modified Sloan teaches the method of claim 33. Modified Sloan fails to explicitly teach the target glucose level is 120 mg/dL. Worthington teaches a method for a target glucose level of 120 mg/dL (“many physicians prefer a target blood glucose range of 100-150 mg/dl with a target blood glucose value of 120 mg/dl” [Col 10, line 8]; “Apparatus 10 is used by the patient to predict a future blood glucose value and to generate a corrective action when the predicted value lies outside of the patient's target blood glucose range.” [Col 10, line 16]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of Sloan to utilize a target glucose level of 120 mg/dL based on the teachings of Worthington to treat a patient having diabetes mellitus by stabilizing their blood glucose level in order to prevent both hyper- and hypoglycemia (Worthington [Col 9, line 49]). 

Response to Arguments
Applicant's arguments filed November 26, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Sloan fails to disclose “determining to administer one or more discrete medication doses based on the continuous monitoring of an analyte level by the in vivo sensor” as recited by the independent claims (Remarks, Page 7), the examiner respectfully disagrees. As detailed above, Sloan discloses an apparatus that allows for continuous monitoring of a glucose level (“an analyte monitor may be used to continuously monitor the glucose level of a user” [0061]) and that the apparatus determines, based on this monitored glucose level, whether to deliver a temporary basal insulin amount, which is a discrete medication dose, or to maintain the pre-programmed basal rate and duration. This process is summarized in paragraph [0016] and detailed in Figure 3 and paragraphs [0105-0111]. When closed loop insulin delivery is unexpectedly terminated, the processor uses the monitored glucose level and predicted future glucose levels to determine the appropriate bolus insulin dose and compares the predicted future glucose level to an acceptable glucose level ([0116], [0106-0107]). The predicted future glucose level is at least partially dependent on the 
Regarding the argument that “the office has not provided sufficient motivation to combine the references” because “The Office provides only a conclusory rational for combining the references” (Remarks, Page 7), the examiner respectfully disagrees. As detailed above, Sloan discloses the apparatus and method substantially as claimed except for calculating the discrete medication doses based on both an analyte level and a first rate of change of analyte level received from the in vivo sensor relative to a rate of change threshold. Estes discloses an apparatus (10) comprising a processor (243) and a memory (248) storing instructions ([0065]), the instructions comprising calculating a discrete medication dose based on both of an analyte level compared to an analyte threshold and a first rate of change of analyte level received from the in vivo sensor relative to a rate of change threshold (see at least [0091] and [0095], for example “the controller device 200 can incorporate information related to the rate of change in the user's blood glucose level in the suggested bolus calculation.” [0091]). Estes additionally discloses that the rate of change of the analyte level should be used to calculate the discrete 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEAH J SWANSON/Examiner, Art Unit 3783 
                                                                                                                                                                                                       /DEANNA K HALL/Primary Examiner, Art Unit 3783